Citation Nr: 1126191	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  92-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of malnutrition.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

3.  Entitlement to Class III and/or Class IV outpatient dental treatment and related dental appliances from the Department of Veterans Affairs (VA).  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from September 1950 to September 1954, and from March 1955 to October 1957.

This matter originally came to the Board of Veterans' Appeals (Board) from decisions of the VA Regional Office (RO) and Medical Center (MC) in Salt Lake City, Utah, dated in February 1992; the only issue remaining in appellate status from those decisions is entitlement to Class III and/or Class IV outpatient dental treatment and related dental appliances.  In this regard, after a lengthy procedural history which includes three Board decisions which were vacated and remanded by the United States Court of Appeals for Veterans Claims (Court), a District Counsel opinion, and a Precedent General Counsel opinion, the Board entered final decisions as to the issues of entitlement to a compensable disability rating for service-connected loss of all teeth, and entitlement to outpatient dental treatment and related dental appliances from VA (except under Class III or Class IV) in June 2005.  

The issue of service connection for residuals of malnutrition comes before the Board of Veterans' Appeals (Board) on appeal from an RO rating decision of a November 1997, which declined the Veteran's application to reopen that claim, previously denied by the Board in June 1993.  Entitlement to a TDIU rating was denied by the RO in a January 1999 rating decision.  Subsequently, in June 2005, the Board reopened the claim, and remanded the issue of service connection for residuals of malnutrition to the RO for consideration on the merits.  The issue of entitlement to a TDIU rating was held in abeyance pending a decision as to the service connection issue, and the issue of entitlement to Class III and/or Class IV dental treatment was held in abeyance pending a decision addressing the other two issues.  The appeal was again remanded in June 2008 and April 2010.  The Veteran filed a Motion for Reconsideration of the April 2010 Board remand, which was denied in September 2010 on the basis that a remand is not a final decision of the Board, and, therefore, cannot be reconsidered.  The veteran's claim is now in the jurisdiction of the Phoenix RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this appeal.  In this regard, the Veteran claims that his malnutrition in service resulted from, in essence, combat conditions.  He stated that he submitted proof of combat exposure, but that if additional proof was needed, his service personnel records should be obtained.  The evidence currently of record does not show that the Veteran engaged in combat with the enemy.  For a combat veteran who seeks service connection based on disability alleged to be related to combat, there is a reduced evidentiary burden relating to the issue of service incurrence.  See 38 U.S.C.A. § 1154(b) (West 2002).  The record does not indicate that personnel records have been previously sought.

In addition, the Board believes that additional efforts should be made to secure service treatment records.  In this regard, the prior efforts were made before the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  At that time, while efforts were made to obtain relevant records, such efforts were not always documented as well as they are under the specific guidelines provided by the VCAA.  See 38 C.F.R. § 3.159(c)(2) (2010).  The most recent response from National Personnel Records Center (NPRC), in April 1992, appears to state that the request should be resubmitted in 90 days; although the request form indicates a second request may have been in January 1992, prior to the April 1992 response, the April 1992 response did not clearly state records were unavailable.  An earlier request, which appears to have been met with the response that no records were available, and they were presumed to be fire-related, is insufficient, as the request only identified the Veteran's first period of service, and only asked for dental records.  In order to ensure that all available records have been obtained, and to establish, to a reasonably certain degree, that additional records do not exist or that further efforts to obtain the records would be futile, efforts sufficient to comply with 38 C.F.R. § 3.159(c)(2) must be clearly documented in the claims file.

The Veteran also submitted a copy of an order issued by the United States District Court (USDC) for the District of Arizona in January 2007, granting the Veteran's claim for Social Security Administration (SSA) disability benefits.  He contends that the SSA evidence has not been properly considered.  A review of the claims files also discloses that Court decisions addressing SSA disability claims filed by the Veteran were issued in the 1970s, based on claims filed in May 1968 and September 1971.  The Veteran lived in Utah at the time, and pursued appeals to the USDC for the District of Utah and apparently to the United States Court of Appeals for the Tenth Circuit (Tenth Circuit).  Although the Court decisions on file contain detailed summaries of evidence, in order to fully evaluate the claims, all extant records must be obtained from the SSA.  In this regard, the summaries indicate that the records would be of considerable relevance to the claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request the Veteran's complete service treatment and personnel records, for both periods of service, from the appropriate records repository(ies).  All attempts to obtain the records must be clearly documented, and must continue until the records are obtained or it is clear that further efforts would be futile.  

2.  Request the Veteran's medical and adjudication records from the Social Security Administration, including those pertaining to claims filed in May 1968 and September 1971, while the Veteran was living in Utah (the Veteran's appeals of either or both decision ultimately reached the USDC for Utah in about 1974 and potentially the Tenth Circuit Court in about 1975), as well as the claim or decision which resulted in a decision in the USDC for Arizona in January 2007.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response records are not available.

3.  Thereafter, the RO should review the evidence of record, to specifically include all evidence received since the February 2011 supplemental statement of the case, and make a determination as to whether the Veteran engaged in combat with the enemy, and, if so, whether his claimed malnutrition occurred in combat circumstances.  Then, readjudicate the claims for service connection for residuals of malnutrition and for a TDIU rating.  If any claim is denied, the Veteran should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.  

4.  The claims for Class III and/or Class IV outpatient dental treatment should be held in abeyance pending resolution of current claims seeking service connection for residuals of malnutrition and a total disability rating based on individual unemployability due to service-connected disability.  Thereafter, the appropriate agency should readjudicate the Class III and Class IV dental treatment claims based on a review of all relevant evidence of record.  If the benefits sought are not granted, the appellant and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



